   Case 2:21-cv-04509-JFW-KES Document 15-14 Filed 08/02/21 Page 1 of 1 Page ID #:120


Chris Zhen

From:                Chris Zhen <chris.zhen@zhenlawfirm.com>
Sent:                Friday, June 25, 2021 3:18 PM
To:                  'm            a@gmail.com'
Subject:             RE: Notice Of Lawsuit And Request For Waiver Of Service Of Summons


Dear Ms. Kalysta Mallory,

This email is a follow up to the previous communication. Please respond and confirm receipt of the material. Thank you.

‐
Chris


This email and any attachments may contain private, confidential, and privileged material for the sole use of the
intended recipient. Any review, copying, or distribution of this email (or its attachments) by others is prohibited. If you
are not the intended recipient, please contact the sender and delete the original and any copies of this email and its
attachments.

Chris J. Zhen
ZHEN LAW FIRM
Los Angeles, CA
chris.zhen@zhenlawfirm.com
213.935.0715

From: Chris Zhen <chris.zhen@zhenlawfirm.com>
Sent: Tuesday, June 22, 2021 12:27 PM
To: 'mallorykalysta@gmail.com' <mallorykalysta@gmail.com>
Subject: Notice Of Lawsuit And Request For Waiver Of Service Of Summons

Dear Ms. Kalysta Mallory,

Please find attached a correspondence on behalf of Digital Marketing Advisors. Thank you.

‐
Chris


This email and any attachments may contain private, confidential, and privileged material for the sole use of the
intended recipient. Any review, copying, or distribution of this email (or its attachments) by others is prohibited. If you
are not the intended recipient, please contact the sender and delete the original and any copies of this email and its
attachments.

Chris J. Zhen
ZHEN LAW FIRM
Los Angeles, CA
chris.zhen@zhenlawfirm.com
213.935.0715

                                                              1
                                                      EXHIBIT 14
                                                        - 36 -
